PERF GO GREEN INC.

645 FIFTH AVENUE

8th FL

NEW YORK, NEW YORK 10022

 

 

January 28, 2008

Mr. Louis Giusto

Ten East End Ave, Apt 2E

New York, NY 10075

 

 

Dear Louis (the Executive);

 

In furtherance of our recent discussions, I am pleased to present to you the
terms and conditions regarding your employment (the “Agreement”) by Perf Go
Green Inc. (the “Company”), a Delaware corporation that is engaged in the
business of selling biodegradable plastics and related materials, products and
services targeted to corporate America and beyond (the “Business”).

 

Start Date:

January 19, 2008

 

 

Employment Term:

Subject to earlier termination as set forth hereafter, the initial term
(“Initial Term”) will be for a period of three (3) years, renewable
automatically for additional successive one (1) year periods thereafter
(“Renewal Term”) unless either party gives written notice to the other to not
proceed with such renewal at least thirty (30) days prior to the end of the
Initial Term or any Renewal Term.

 

 

Title and Duties:

You will be employed in the position of Chief Financial Officer (CFO) beginning
February 23, 2009 and working from Perf Go Green’s office located in New York
City. You joined the Company on January 19, 2009 and will have the title of CFO
Designee until February 23, 2009 at which time your title will become CFO. From
time to time you will be expected to travel in building the overall business of
the Company. You will also, if so requested, be expected over time to recruit,
financial and accounting professionals. Your duties and responsibilities shall
be on a full-time basis and shall be subject, at all times, to the direction and
control of the Company’s CEO, COO and its Board of Directors.

 

 

Current Compensation:

During the Initial Term and any Renewal Term you will be paid a base salary of
$150,000 per year (“Base Salary”), plus a 20% increase for additional year,
payable monthly in accordance with the Company’s normal payroll practice. In
addition to the Base Salary, at the discretion of the CEO, COO, and/or the Board
of Directors you will be entitled to receive a bonus of 20% per year to be paid
in 12 equal installments (the “Current Bonus”).

 

 

--------------------------------------------------------------------------------

PERF GO GREEN INC.

645 FIFTH AVENUE

8th FL

NEW YORK, NEW YORK 10022

 

 

 

 

Stock Options and Other Executive Compensation

To further the attainment of the Company’s (Perf Go Green, Inc.) long-term
profit and growth objectives, the Company hereby grants Executive,
contemporaneously with the execution of this agreement, options to purchase
500,000 shares of the common stock (the “Common Stock”) of the public entity.
The exercise price of 100,000 of such options shall be at 50 cents and the
exercise price of the remaining options shall be in accordance with the Option
Agreement being delivered simultaneously herewith. In addition, Executive shall
be entitled to participate in all other stock option, revenue sharing, profit
sharing, long-term accumulation and/or stock based plans or programs that the
Company may adopt from time to time. For the purposes of any Common Stock
options or other similar programs to be granted hereunder, such Common Stock
rights shall be defined to include the Common Stock of any successor corporation
or other entity into which the Company is merged, or which acquires
substantially all the assets of the Company.

 

 

Compensation Reviews:

Base Salary reviews shall be performed annually on each anniversary of your
Start Date. Any increases in Base Salary or cash bonuses shall be made in the
Company’s discretion on the anniversary date, pursuant to both the Company
guidelines as they exist from time to time, and the Company’s overall financial,
as well as your individual, performance.

 

 

Benefits:

You will be entitled to two (2) weeks paid vacation during the Initial Term, and
three (3) weeks paid vacation for any Renewal Term. You will also be entitled to
such medical and other insurance, retirement and pension plan eligibility and
all other fringe benefits which will generally be provided to other employees of
the Company on your level at some future time. Until the Company obtains group
medical insurance for employees, the Company shall pay for the monthly premiums
for your current health care coverage.

 

 

Expenses:

You will be reimbursed monthly (upon submission of appropriate documentation)
for all reasonable expenses including travel (local and out of town) and
entertainment, phone and auto incurred by you in the performance of your
employment hereunder. Of which can be directed by you to be paid directly by
Company.

 

 

2

 



 

--------------------------------------------------------------------------------

PERF GO GREEN INC.

645 FIFTH AVENUE

8th FL

NEW YORK, NEW YORK 10022

 

 

 

 

Termination:

(a) Your employment shall terminate upon the first to occur of the following:

 

 

 

(1) The expiration of the Initial Term or any Renewal Term specified above.

 

 

 

(2) Upon your (i) death or (ii) permanent disability or incapacity.

 

 

 

(3) For Cause. The Company shall have the right to terminate your employment
upon twenty-four (24) hours’ written notice to you For Cause. The grounds for
such termination For Cause shall be:

(i)          a material breach of your agreement of employment hereunder,
including, but not limited to a violation of any non-competition,
non-solicitation or confidentiality provisions hereinafter set forth; or

 

 

 

(ii)Your criminal conviction for fraud, embezzlement, bribery, moral turpitude
or any felonious offense (other than strictly a motor vehicle matter); or

 

 

 

(iii) Your commission of any act of fraud, dishonesty or negligence in
connection with the performance of your duties as an employee of the Company; or

 

 

 

(b) If you are terminated For Cause, or pursuant to subparagraph (a) (4) above,
the Company shall have no further obligations to you following the last date of
employment.

 

 

Agreement Not To Compete:

In consideration of the above, you agree that during the Initial Term or any
Renewal Term, and for six (6) months following the expiration of such term or
earlier termination of your employment, you shall not either for yourself or on
behalf of any other person, partnership, corporation or entity, directly or
indirectly or by action in concert with others:

 

 

(a) interfere with any of the Company’s or its affiliates’ or its subsidiaries’
relationships with, or endeavor to employ or entice away from the Company or its
affiliates or its subsidiaries, any person who, at any time on or after the date
hereof, is or shall be an employee of the Company or its affiliates or its
subsidiaries or under some other contractual relationship with the Company
interfere, with or seek to adversely alter the Company’s or its affiliates or
its subsidiaries’ relationship with, solicit or divert any supplier, licensee or
distributor of the Company or its affiliates or its subsidiaries; or

 

 

3

 



 

--------------------------------------------------------------------------------

PERF GO GREEN INC.

645 FIFTH AVENUE

8th FL

NEW YORK, NEW YORK 10022

 



 

 

 

 

 

(b) directly or indirectly engage in or facilitate or support others to engage
in the production, sale or distribution of any products or services relating to
the Business of the Company in which the Company or any successor thereof (only
to the extent of the products and services of the Company immediately prior to
the successor succeeding to the Company’s business) is then engaged or actively
contemplating engaging or any successor thereof anywhere in the United States or
any other country in which Company is then conducting its Business or, directly
or indirectly, solicit or attempt to solicit for business in a manner which
could reasonably be expected to result in a detriment, or be directly
competitive to the Company or any successor thereof, any suppliers, clients,
customers, strategic partners and/or principal stockholders with whom the
Company or any successor thereof shall have done business; or

 

 

 

(c) seek or obtain employment with, or provide services to, any customer,
client, strategic partner and/or principal stockholder of the Company with whom
Employee interacted during the Initial Term or any Renewal Term which employment
or services could reasonably be expected to be directly competitive to the
Company’s Business or result in a detriment to the Company.

 

 

Property Rights:

With respect to information, inventions and discoveries or any interest in any
copyright and/or property right developed, made or conceived of by you, either
alone or with others, at any time during your employment by the Company and
whether or not within working hours (and written six months thereafter) arising
out of such employment or pertinent to any field of business or research in
which, during such employment, the Company is engaged or (if such is known to or
ascertainable by you) is considering engaging, you agree:

 

 

 

(a) that all such information, inventions and discoveries or any interest in any
copyright and/or other property right, whether or not patented or patentable,
shall be and remain the exclusive property of the Company;

(b) to disclose promptly to an authorized representative of the Company all such
information, inventions and discoveries or any copyright and/or other property
right and all information in your possession as to possible applications and
uses thereof;

 

 

4

 



 

--------------------------------------------------------------------------------

PERF GO GREEN INC.

645 FIFTH AVENUE

8th FL

NEW YORK, NEW YORK 10022

 



 

 

 

 

(c) not to file any patent application relating to any such invention or
discovery except with the prior written consent of an authorized officer of the
Company (other than yourself);

 

 

 

(d) that you hereby waive and release any and all rights you may have in and to
such information, inventions and discoveries and hereby assign to the Company
and/or its nominees all of your right, title and interest in them and all your
right, title and interest in any patent, patent application, copyright or other
property right based thereon. You hereby irrevocably designate and appoint the
Company and each of its duly authorized officers and agents as your agent and
attorney-in-fact to act for you and in your behalf and stead to execute and file
any document and to do all other lawfully permitted acts to further the
prosecution, issuance and enforcement of any such patent, patent application,
copyright or other property right with the same force and effects as if executed
and delivered by you; and

 

 

 

(e) at the request of the Company, and without expense to you, to execute such
documents and perform such oilier acts as the Company deems necessary or
appropriate, for the Company to obtain patents on such inventions in a
jurisdictions designated by the Company, and to assign to the Company or its
designees such inventions and any and all patent applications and patents
relating thereto.

 

 

Confidentiality:

With respect to the information, inventions and discoveries referred to above
and also with respect to all other information, whatever its nature and form and
whether obtained orally, by observation, from Graphic Materials (as defined
below) or otherwise (except such as is generally available through publication),
obtained by you and relating to any invention, improvement, enhancement,
product, know-how, formula, software, process, apparatus, design, drawings,
codes, data printouts, magnetic tapes and disks, recordings, marketing and sales
programs, financial projections, concept or other creation, or to any use of any
of them, or to materials, tolerances, specifications, costs (including, without
limitation, manufacturing costs), pricing formulae, or to any plans of the
Company, or to any other trade secret or proprietary information of the Company,
related to the Business and operations of the Company or the Company’s
customers, strategic alliances, and shareholders, you agree:

 

 

5

 



 

--------------------------------------------------------------------------------

PERF GO GREEN INC.

645 FIFTH AVENUE

8th FL

NEW YORK, NEW YORK 10022

 



 

 

 

 

(a) to hold all such information, inventions and discoveries which have not
otherwise become public knowledge in strict confidence and not to publish or
otherwise disclose any thereof to any person or entity other than the Company
except with the prior written consent of an authorized officer of the Company or
as may be required by law;

 

 

 

(b) to take all reasonable precautions to assure that all such information,
inventions and discoveries are properly protected from access by unauthorized
persons;

 

 

 

(c) to make no use of nor exploit in any way any such information, invention or
discovery except as required in the performance of your employment duties of the
Company; and

 

 

 

(d) upon termination of your employment by the Company, or at any time upon
request of the Company, to deliver to it all Graphic Materials (as defined
below) and all substances, models, software, prototypes and the like containing
or relating to any such information, invention or discovery, all of which
Graphic materials (as defined below) and other things shall be and remain the
exclusive property of the Company.

 

 

 

For purposes of this Agreement, the term “Graphic Materials” includes, without
limitation, letters, memoranda, reports, notes, notebooks, books of accounts,
drawings, prints, specifications, formulae, software, data printouts,
microfilms, magnetic tapes and disks and other documents and recordings,
together with all copies, excerpts and summaries, thereof.

 

 

Miscellaneous:

We agree that it is our intention and covenant that your employment and
performance there under be governed by and construed under the laws of the State
of New York concerning contracts to be made and performed wholly within such
state, without regard to any conflict of law principles.

 

 

(a) This letter sets forth the entire agreement regarding your employment and
may not be modified or changed except by mutual written agreement. Your
obligations hereunder may not be assigned by you.

 

 

6

 



 

--------------------------------------------------------------------------------

PERF GO GREEN INC.

645 FIFTH AVENUE

8th FL

NEW YORK, NEW YORK 10022

 



 

 

 

 

 

(b) You represent and warrant that the execution, delivery and performance by
you of this Agreement and the matters contemplated there under does not, and
will not, violate, result in a breach of, or constitute a default under any
agreement or arrangement to which you are a party. You also represent and
warrant that you have had the opportunity to consult with the counsel of your
choice in the negotiation and execution of this Agreement.

 

 

 

(c) The invalidity of all or any part of any paragraph or subparagraph of this
Agreement shall not render invalid the remainder of the Agreement and
obligations contemplated hereunder.

 

 

 

(d) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which when together, shall constitute
one and the same agreement.

 

 

 

(e) Any notice given hereunder shall be in writing and either delivered in
person, by nationally recognized overnight courier, or be registered or
certified first class mail, (postage prepaid, addressed) if to the Company at
Perf Go Green Inc,645 Fifth Avenue, 8th Fl New York, New York, 10022, and (b) if
to the Employee at the address noted above. Notices delivered personally shall
be deemed given as of actual receipt; notices sent via facsimile transmission
shall be deemed given as of one business day following sender’s receipt from
sender’s facsimile machine of written confirmation of transmission thereof;
notices sent by overnight courier shall be deemed as given as of one business
day following sending; and notices mailed shall be deemed given as of five
business days after proper mailing. Any party may change its address in notice
given to the other party in accordance with this Section (e).

 

 

(f) Disputed arising under this agreement will be handled by submitting the
dispute to the American Arbitration Association and the resulting decision will
be binding upon Louis Giusto and Perf Go Green. In addition, each party will pay
their own fees resulting from an arbitration engaged in to resolve a dispute.

If the above meets with your understanding, please countersign this Agreement at
the lower left to acknowledge your agreement and acceptance with the terms and
conditions outlined above and return a signed copy to me at your earliest
convenience. We look forward to a long and mutually rewarding relationship.

 

Sincerely,

 

7

 



 

--------------------------------------------------------------------------------

PERF GO GREEN INC.

645 FIFTH AVENUE

8th FL

NEW YORK, NEW YORK 10022

 



 

 

 



PERF GO GREEN INC.

 

 

 

By:/s/ Michael Caridi                     

 

Michael Caridi, Vice Chairman

 

 

ACCEPTED AND AGREED TO

THIS __ day of January 2008:

 

By:_/s/ Louis Giusto____________

 

Louis Giusto

 

 

8

 



 

 